IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          : No. 236 WAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
JAMES WILLIAM MOORE,                   :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.